Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-18, the prior art fails to teach or suggest an apparatus comprising a signal processing circuitry configured and arranged with the communications circuitry to transmit enhanced signals for in-band transmissions over a first one of the channels; and while transmitting the enhanced signals, suppressing communications by legacy devices of the plurality of stations on a second one of the channels adjacent the first channel by generating and transmitting a side channel interference signal on the second channel, therein causing legacy devices receiving the enhanced signals to withhold communications on the second channel in response to the side channel interference, in combination with other limitations, as specified in the independent claims 1, and 11. 
Regarding claims 19-20, the prior art fails to teach or suggest an apparatus comprising a side band signal generator circuitry configured and arranged to generate an artificial interference signal for transmitting interference on side channels adjacent the one of the communications channels, the communications circuitry being configured to transmit a multichannel signal having the data signal in the one of the communications channels and the artificial interference signal on the side channels adjacent the one of the communications channels, in combination with other limitations, as specified in the independent claim 19. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465